                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 7/14/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-cr-166 (VEC)
                                                                :
 TYLER PATTERSON,                                               :      ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties have notified the Court that Mr. Patterson wishes to enter a plea

of guilty;

        IT IS HEREBY ORDERED that a change-of-plea hearing is scheduled for August 17,

2021, at 11:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square,

New York, NY, 10007.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.
       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.


SO ORDERED.

Dated: July 14, 2021
      New York, NY
                                                            ___________________________
                                                              __________________________
                                                                 VALERIE CAPRONI
                                                                            CAPRON   NI
                                                              United States District Judge




                                              2 of 2
